Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 1 of 10 PageID 3305




                                EXHIBIT F
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 2 of 10 PageID 3306




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   GLENDA GRANT, f/k/a GLENDA
   RANDOLPH, individually and on behalf of                   Case No.: 3:15-cv-01376-MMH-PDB
   a class of persons similarly situated,

         Plaintiff,
   vs.

   OCWEN LOAN SERVICING, LLC,

        Defendant.
  ____________________________________/

                            DECLARATION OF JOHN A. YANCHUNIS

         I, John A. Yanchunis, pursuant to 28 U.S.C. §1746, declare as follows:

                 1.        1 am an attorney duly admitted to practice law in the state of Florida and I

  am admitted to practice in this District. I was admitted to practice law in Texas in 1980 and

  Florida in 1981. I practice in the area of consumer class actions, and I have focused my practice

  in this area for the past 21 years. Previously, I specialized in complex business litigation, ranging

  from the representation of financial institutions to Fortune 500 companies. I also represented

  insurance companies in insurance coverage disputes, and was regional outside counsel for a very

  large insurance company handling coverage litigation for asbestos and environmental claims in

  the southeast United States. In one case in particular, I was lead counsel for 5 insurance

  companies in a multi- year trial where my clients faced exposure for asbestos coverage in excess

  of a billion dollars. The case lasted 18 years through appeals.

                      2.   I maintain my practice in Morgan & Morgan’s Complex Litigation Group

  and lead the National Class Action section. Morgan & Morgan is the largest exclusively

  plaintiffs law firm in the state of Florida and one of the largest in the United States,
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 3 of 10 PageID 3307




  employing over 450 lawyers and 2,000 support staff in offices throughout Florida, Georgia,

  Louisiana, Mississippi, Tennessee, Kentucky, Alabama, Arkansas, Indiana, California,

  Massachusetts, Michigan, Pennsylvania and New York.

                   3.    Before entering private practice in 1982, I served for two years as a law

  clerk for the Honorable Carl O. Bue, Jr., a United States District Judge in the Southern District of

  Texas in Houston, Texas.

                   4.    I have extensive involvement in class action litigation. I have served as co-

  lead counsel in the successful prosecution of the two largest class action cases in the United

  States: Fresco v. Automotive Directions , Inc., Case No. 03-61063-JEM (Fresco I), and Fresco v.

  R.L. Polk, Case No. 0:07-cv-60695-JEM (Fresco II) (Southern District of Florida). Additionally,

  I serve today and have served in the past as lead, co-lead, or class counsel in numerous class

  actions in a wide variety of areas affecting consumers, including but not limited to, anti-trust,

  defective products, life insurance, annuities, privacy, breach of contract, civil rights and unfair

  and deceptive acts and practices. I have also success fully litigated class cases under the Fair

  Debt Collections Protection Act.

                   5.    Presently, I serve also as lead, co-lead counsel, liaison counsel, and a

  member of the executive committee on a number of MDLs class cases throughout the country,

  including lead counsel in the MDL class case pending in the Northern District of California

  arising out of a series of data breaches at Yahoo! affecting more than l billion consumers

  throughout the world. A motion seeking preliminary approval of the settlement of a class of

  United States residents and Israeli citizens is pending before the court in that case.

                   6.    Beginning in 2005, and while maintaining a private law practice, I served

  as lead counsel for the Florida Department of Financial Services and the Florida Department of



                                                    2
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 4 of 10 PageID 3308




  Insurance Regulation (the insurance regulators in the state of Florida) in their investigations of

  the insurance industry over issues concerning possible antitrust activity, and other possible

  unlawful activity and activities regarding the payment of undisclosed compensation to insurance

  brokers. The litigation and these investigations resulted in millions of dollars in restitution being

  paid to Florida consumers, and also resulted in significant changes in the way commercial

  insurance is sold in the state of Florida and across the country.

                   7.    I lecture frequently regarding class litigation, including on the issues of

  attorneys' fees in class litigation, and I have served as an expert to The Florida Bar on the

  topic of the ethical obligations of class counsel in class action litigation.

                   8.    I have been honored with the prestigious "AV" rating by Martindale-

  Hubbell. A copy of my resume is attached as composite Exhibit " 1."

                 9.      I have previously testified and been accepted as an expert on attorneys’

  fees in other class action litigation pending in both state court and federal court.

                 10.     I am very familiar with the hourly rates charged by lawyers throughout the

  country and in this state as I constantly review fee submissions in other class cases and orders on

  those fee requests to ensure that I remain well informed about the hourly rates being charged and

  allowed to be charged or compensated by courts. I also subscribe to a National publication, the

  National Law Journal Billing Survey, which collects, compiles and annually publishes hourly

  rates of lawyers based on years of experience in the numerous law firms which provide hourly

  rates to the publication. This survey is published annually. A true and correct copy of the most

  recent survey is attached as exhibit 2. I also subscribe to Law360 which reports daily on class

  litigation cases and related topics, including those cases which have been settled and those that

  are tried, including orders entered on fee motions of class counsel in various cases. I also



                                                    3
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 5 of 10 PageID 3309




  frequently review the Laffey Matrix, found at www.laffeymatrix.com, and the decisions which

  cite with favor to the Matrix. Under the Laffey Matrix, the hourly rate for Ms. Varnell would be

  $894 per hour and Mr. Warwick would be $742 per hour.




                 The Hourly Rate of $500 Per Hour Which They Seek is Reasonable



                  11.    My hourly rate is $950 per hour. Recently I settled a case before another

  member of this Court where my rate was $950 per hour. Although the Court in that case based its

  fee award in the settlement of the class case on the percentage approach and awarded a fee

  comparable to 26 % of the value of the settlement, the Court did conduct a lodestar cross check.

  A copy of that the order entered in that case is attached as Exhibit 3.

                  12.    I am familiar with the other plaintiff law firms around the country and in

  Florida in particular, who regularly practice consumer class action litigation. I have had personal

  experience with hundreds of plaintiff lawyers from around the country through my various cases

  and the various professional committees of which I have been a member. I have worked with

  Varnell & Warwick on a few occasions and can attest to the quality of their representation and

  their skills as consumer advocates. In my professional opinion, they are stellar lawyers who

  practice with the highest degree of professionalism and pursue the cases they undertake with

  passion. Moreover, I have served with Janet Varnell on The Florida Bar’s Consumer Protection

  Law Committee while she was chair person. Later, I too became chair of that same committee.

                  13.    I have been made aware that this Court awarded Mr. Warwick and Ms.

  Varnell an hourly rate of $350 per hour in the matter of Prindle v. Carrington Mortgage

  Services, LLC, In the United States District Court, Middle District of Florida, 3:13-cv-01349,

                                                    4
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 6 of 10 PageID 3310




  Exhibit 2.   In my opinion, this rate is low based upon the caliber of their practice, their

  experience and legal acumen. Moreover, this hourly rate if low for lawyers of their years of

  practice.

                  14.    I have reviewed the Complaint, Motion to Dismiss briefing, the

  Settlement Agreement and time records in this matter. It is my opinion, based upon            my

  knowledge of the skills, experience and accomplishments of Brian W. Warwick ( who has

  practiced for 19 years) and Janet R. Varnell ( who has practice for 23 years) that their

  requested hourly rate of $500.00 is reasonable for lawyers of their caliber who practice in this

  area of litigation in this District, as well as around the Country, for an FDCPA/FCCPA class

  action. If anything, their rates are below what other lawyers are being awarded in similar class

  actions around the country and certainly within the Middle District of Florida.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

   and correct. Executed this 29th day of November, 2018 at Tampa, Florida.


                                                          /s/ John A. Yanchunis
                                                         John A. Yanchunis, Esq.




                                                  5
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 7 of 10 PageID 3311




                                EXHIBIT 1
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 8 of 10 PageID 3312




                                     JOHN A. YANCHUNIS

  Born Columbus, Ohio. Admitted to Florida Bar, 1980, Texas; 1981

                                        EMPLOYMENT

  Morgan & Morgan Complex Litigation Group, Partner and Head of the Class Action Department

                                          EDUCATION
  University of Florida, B.A., 1976. Major in political science. Member, Florida Blue Key,
  Omicron Delta Kappa, Sigma Alpha Epsilon.
  South Texas College of Law - J.D., magna cum laude, 1980. Member, Order of the Lytae,
  Associate Editor-in-Chief and Technical Editor of the South Texas Law Journal, Phi Alpha
  Delta.

                                  PROFESSIONAL ACTIVITIES
  The Florida Board of Bar Examiners                  Member, 1997 to 2002
  (Appointed by the Florida Supreme Court)            Emeritus Member
  Member Subcommittees:
  Committee on Character and Fitness                  Chair, 2000 to 2003
                                                      Member, 1998 to 2000
  Committee on Petitions                              Chair, 1999 to 2000
                                                      Member, 1998 to 1999
  Committee on Budget                                 Member, 1999 to 2003
  Committee on Questions                              Member, 1998 to 2003
  Committee on Abstracts of Practice                  Chair, 2000 to 2003
                                                      Member, 1999 to 2003
  The Florida Bar Subcommittees:
  Supreme Court’s Judicial Management Council         Member, 2008 to 2011
  Consumer Protection Law Committee                   Chairman, 2013-2014
  Law Library Board of Trustees for the               2011
  Sixth Judicial Circuit Court of Florida
  The Florida Bar Foundation                          Board of Directors, 2003 to 2006
                                                      Fellow
  Special Committee on                                Chairman, 2001 to 2005
  Multi-Jurisdictional Practice
  Special Committee on the Enhancement                Member, 1997 to 1998
  Of the Practice of Law
  Board of Governors of The Florida Bar               Member (Elected Representative
                                                      from the Sixth Judicial Circuit),
                                                      1999 to 2003
  Subcommittees:
  Budget Committee                                    Member, 2000 to 2003
  Multi-Disciplinary Practice Committee               Member, 1999 to 2002
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 9 of 10 PageID 3313




  Board Review Committee on Professional Ethics               Member, 1999 to 2002
   th
  6 Circuit Pro Bono Committee                                Chair, 1999 to 2000
  Ethics Committee                                            Member, 1997 to 1999
  Standing Committee on Simplified Forms                      Vice Chairperson, 1998 to 1999
                                                              Member, 1996 to 1998
  Task Force on the Unlicensed Practice of Law Member         1996
  Standing Committee on the Unlicensed Practice of Law        Chairperson, 1995 to 1997
                                                              Vice Chairperson, 1994 to 1995
                                                              Member, 1990 to 1994
  Standing Committee on Professionalism                       Member, 1991 to 1993
  Continuing Legal Education Committee                        Member, 1992 to 1992
  Public Relations Committee                                  Member, 1989 to 1990
  Board of Governors of Young Lawyers                         Member, 1988 to 1992
    Division of the Florida Bar, 6th Circuit Representative
  Unlicensed Practice of Law Committees:
  6A Circuit Committee                                        Chairperson, 1986 to 1995
                                                              Member, 1985
  6B Circuit Committee                                    Chairperson, 1995I
  Recipient of President’s Award from the Florida Bar     2010
  Foundation for his contributions to the members Florida
  Bar Foundation in delivering legal services to those
  members of the public unable to pay for legal services
                              VOLUNTARY BAR ASSOCIATIONS

  Executive Committee of the St. Petersburg Bar Association 1996 to 1998 and 2003 to 2005
  St. Petersburg Law Library Board of Trustees              Member, 1997 to 1998
  “AV” Rated by Martindale Hubbell
  Super Lawyer                                              2009 to Present
                                   COMMUNITY ACTIVITIES
  Elder Law Advisory Board, College of Law and              Member, 2003 to 2010
  The Center for Excellence in Elder Law – Stetson
  University College of Law
  St. Vincent de Paul Society St. Petersburg Downtown       Vice president, 2001
  Conference
  Boy Scouts of America
  Boy Scouts of America                                     National Council Member, 2005 to
                                                            2008
  West Central Family Council Of The Boy Scouts of          Council President, 2005 to 2007
  America                                                   Member of the Executive
                                                            Committee, 2003 to present
Case 6:15-cv-01043-PGB-DCI Document 173-6 Filed 01/21/19 Page 10 of 10 PageID 3314




                                                 Skyway District Chairman,
                                                 2003 to 2004
  Cub Scouts Pack 219                            Cub Master
                                                 Assistant Cub Master
                                                 Webelos Den Leader
  Boy Scout                                      Committee Chairperson
                                                 2001 to 2004
  Troop 219                                      Assistant Scout Master 2001
                                SPEAKING ENGAGEMENTS
  Mass Tort Med School + Class Actions           March 17, 2017, Orlando, FL
  NetDiligence Cyber Risk Forum                  June 6, 2017, Philadelphia, PA
  Consumer Protection Law Committee Convention   June 21, 2017, Boca Raton, FL
  Harris Martin seminars                         MDL Conference Equinox Session,
                                                 September 27, 2017, Boston, MA
                                                 MDL Conference,
                                                 November 29, 2017, St. Louis, MO
  New Jersey Assoc for Justice                   May 10, 2018, Atlantic City, NJ

           Mr. Yanchunis has had the privilege of representing The Florida Bar in a number of
  aspects, including as special counsel in the prosecution of individuals for The Unauthorized
  Practice of Law and as follow up in direct criminal contempt proceedings. He has argued
  before the Florida Supreme Court on behalf of The Florida Bar on a number of occasions.

  Received the Silver Beaver, 2006; District Award of Merit – Skyway District, 2005
